J-A24020-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

HOWARD L. TRACHTMAN,                             IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

JULIA TRACHTMAN,

                            Appellee                 No. 3558 EDA 2013


               Appeal from the Order Entered November 19, 2013
                In the Court of Common Pleas of Chester County
                     Civil Division at No(s): 2006-06095-DI


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PLATT, J.*

MEMORANDUM BY BENDER, P.J.E.:                   FILED SEPTEMBER 30, 2014

        Howard L. Trachtman (Husband) appeals from the order, dated

November 18, 2013, and entered November 19, 2013, finding Husband in

contempt for his ongoing failure to comply with certain terms of the Divorce

Decree that arose from the divorce proceedings between Husband and Julia

Trachtman (Wife). We affirm.

        The following recitation by the trial court summarizes the pertinent

facts and procedural history of this matter:

           On January 19, 2012, the final Divorce Decree was entered in
        this case disposing of all equitable distribution claims arising
        from the divorce proceedings between [Husband] and [Wife].

                                                        d an Order
        directing [Husband] to make certain payments on account of
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A24020-14


      alimony and equitable distribution, as well as reimbursements

      [Husband] to obtain life insurance. Specifically, the August 10,
      2012 Order required [Husband] to pay [Wife] a total of $6,126
      per month in alimony and support arrears through Pa.SCDU, and
      to pay [Wife], through her attorney's office, the separate sum of
      $2,365.81 [monthly] on account of equitable distribution, as
      ordered by the Divorce Decree. Up until June 3, 2013 (when the
      court's Interim Order was entered), [Husband] made average
      monthly payments of $7,705.00 to Pa.SCDU, and made no
      payments to [Wife], through her attorney's office, on account of
      equitable distribution.




      entered on June 3, 2013, directing [Husband] to pay his monthly
      alimony ($5,076), support arrears ($1,050) and equitable
      distribution ($2,365.81) payments through the Domestic
      Relations Office through Pa.SCDU, for the simple and practical
      reason that [Husband] was only making payments through
      Pa.SCDU, and was not making payments as directed to [Wife]
      through her attorney's office. [Husband] continued to make
      average monthly payments of $7,705 through Pa.SCDU.
      [Husband] did not increase his monthly payments as directed by
      the June 3, 2013 Interim Order.

        The undersigned heard arguments of counsel on May 24,
      2013 and October 28, 2013, and conducted an evidentiary
      hearing on November 7, 2013. On November 18, 2013, the
      undersigned, found [Husband] in contempt of the Divorce
      Decree and the August 10, 2012 Order.

Trial Court Opinion (T.C.O.), 4/10/14, at 1-2.

      The November 18, 2013 order states in its entirety the following:

            AND NOW, this 18th day of November, 2013, upon
      consideration of the Petition for Contempt filed by [Wife] on
      March 26, 2013, and after the arguments of counsel heard on
      May 24, 2013 and October 28, 2013, and the evidentiary hearing
      conducted on November 7, 2013, it is hereby ORDERED and
      DECREED as follows:



                                    -2-
J-A24020-14


     1. [Husband] is found to be in Willful Contempt of the Divorce
     Decree and the Order of August 10, 2012.

     2. Within fifteen (15) days of the entry or this Order, [Husband]
     shall pay directly to [Wife] the sum of $2,289.05, representing
     the balance of the reimbursement owed to [Wife] for payments
     she made on account of the federal tax liability against Floor
     Management Group, Inc. per the Divorce Decree. In the event
                                                                 ife] is
     hereby authorized to enter judgment against [Husband] in the
     amount of said obligation, without prejudice to her right to
     request additional sanctions for such noncompliance upon
     further application to the court.

     3. Within thirty (30) days of the entry of this Order, [Husband]
     shall pay directly to [Wife] the sum of $46,231,82, representing
     equitable distribution payments which have accrued since
     February 1, 2012 through November 30, 2013 ($2,365.81 x 22
     months - $5,816,00 paid to Domestic Relations as equitable
     distribution from 6/1/13 - 01/13).1
     failure to comply with this provision, [Wife] is hereby authorized
     to enter judgment against [Husband] in the amount of said
     obligation, without prejudice to her right to request additional
     sanctions for such noncompliance upon further application to the
     court.
           1
            By our Interim Order dated June 3, 2013,
           [Husband] was directed to pay his monthly alimony
           ($5,076), arrears ($1,050) and equitable distribution
           ($2,365.81) payments through the Domestic
           Relations Office. During the months the June 3,
           2013 Order was in effective [sic], [Husband] shall

           amount of $5,816, the amount he paid in excess of
           the alimony and arrears obligation.

     4. The Domestic Relations Office is hereby DIRECTED to add

     above captioned case.     This amount represents the excess
     payments [Husband] made to the Domestic Relations Office as
     equitable di
     dated June 3, 2013, through October 31, 2013.




                                    -3-
J-A24020-14


     5. Within fifteen (15) days of this Order, [Husband] shall pay to
     Clare L. Milliner, Esquire[,] the sum of $8,277.50 on account of
     attorney's fees. In th
     with this provision, [Wife] is hereby authorized to enter
     judgment against [Husband] in the amount of said obligation,
     without prejudice to her right to request additional sanctions for
     such noncompliance upon further application to the court.

     6. Within fifteen (15) days of this Order, [Husband] shall pay to
     [Wife] the sum of $3,090.63 on account of attorney and
     accounting fees expended by [Wife] to retain Eugene Steger
     Associates, P.C., tax counsel, to assist with the payment of
     federal tax liability owed by Floor Management Group, Inc. In

     [Wife] is hereby authorized to enter judgment against [Husband]
     in the amount of said obligation, without prejudice to her right to
     request additional sanctions for such noncompliance upon
     further application to the court.2
           2
            [Wife] retained Eugene Steger & Associates, P.C., to
           assist her with certain federal tax liabilities in her
           name, both personally and on behalf of Floor
           Management Group, Inc. She incurred a total of
           $6,181.25 in fees. As [Husband] is obligated to pay
           for the federal tax liabilities on behalf of Floor
           Management Group, Inc., he shall be required to pay
           for one-half of the fees incurred to negotiate with the
           IRS an installment payment plan.

     7. Effective December 1, 2013, and continuing until the
     equitable distribution and federal tax liability obligations are
     satisfied, [Husband] shall make monthly payments directly to
     [Wife], through the office of Clare L. Milliner, Esquire, 213 E.
     State St., Kennett Square, PA 19348, in the amount of
     $3,925.81. This monthly amount is allocated as follows:

                         - On account of equitable distribution, in
           monthly installments until the balance of $239,184 is
           satisfied.
                         - On account of federal tax liabilities for
           payroll taxes relating to Floor Management Group, Inc. in
           72 monthly installments until the balance of $118,560 is
           satisfied.


                                    -4-
J-A24020-14


       8. Within (30) days of the entry of this Order, [Husband] shall
       obtain life insurance coverage in the amount of $357,744
       naming [Wife] as beneficiary. Said coverage shall remain in
       effect until all obligations owed to [Wife] under the Divorce
       Decree have been paid in full. In the event [Husband] is unable
       to obtain coverage in said amount, [Husband] shall obtain
       coverage in such amount as is available to him, naming [Wife]
       as sole beneficiary. If [Husband] has existing life insurance
       coverage, he shall immediately designate [Wife] as the sole
       beneficiary in the amount of $357,744 or in such amount as is
       available to him up to and including $357,744.

       9. Until such time as [Husband] obtains the required insurance
       coverage, and in the event Husband is unable to obtain
       insurance, a judgment in the amount of $357,744 (representing
       $239,184 equitable distribution and $118,560 federal tax
       obligation) shall be entered against [Husband] in favor of [Wife].
       Said judgment shall not be executed upon unless [Husband]
       defaults in his payments of equitable distribution pursuant to the
       Divorce Decree and this Order. Upon payment in full of the
       equitable distribution award, said judgment shall be satisfied.

       10. All other terms and obligations of the Divorce Decree entered
       January 19, 2012 shall remain in full force and effect.

       11. This Order shall supersede the Interim Order dated June 3,
       2013, effective November 1, 2013.

Order, 11/18/13.



2013 order and lists the following eight issues in the section of his brief
                                                 1




____________________________________________


1



order as stated in his argument section.



                                           -5-
J-A24020-14


     1. Whether the trial court erred in holding [Husband] in indirect
     civil contempt in a setting where the record demonstrated a
     consistent history of payment?

     2. Whether the trial court erred in holding [Husband] in indirect
     civil contempt when the requirements of the relevant Orders
     entered have been changing?

     3. Whether the trial court erred in holding [Husband] in indirect
     civil contempt when the [c]ourt does not specify the violation
     that constituted the contempt?

     4. Whether the trial court erred in making a finding of contempt
     without conducting a hearing?

     5. Whether the trial court erred in changing the terms of the
     Decree in Divorce?

     6. Whether the trial court erred in not crediting [Husband] with
     his over payment of support towards his equitable distribution
     obligations?

     7. Whether the trial court erred in awarding legal fees?

     8. Whether the trial court erred in its order regarding life
     insurance?

              ief at 6.




     contempt for failure to comply with a court [o]rder, our scope of
     review is narrow: we will reverse only upon a showing the court
                             Harcar v. Harcar, 982 A.2d 1230, 1234
     (Pa. Super. 2009) (quoting Hopkins v. Byes, 954 A.2d 654,
     655 (Pa. Super. 2008)). We also must consider that:

          Each court is the exclusive judge of contempts
          against its process. The contempt power is essential
          to the preservation of the court's authority and
          prevents the administration of justice from falling
          into disrepute. When reviewing an appeal from a


                                   -6-
J-A24020-14


           contempt order, the appellate court must place great
           reliance upon the discretion of the trial judge.

     Langendorfer v. Spearman, 797 A.2d 303, 307 (Pa. Super.
     2002) (quoting Garr v. Peters, 773 A.2d 183, 189 (Pa. Super.

     or exercises its discretion in a manner lack        Godfrey
     v. Godfrey, 894 A.2d 776, 780 (Pa. Super. 2006). Additionally,

     that the burden of proof rests with the complaining party to
     demonstrate, by [a] preponderance of the evidence that the
                                                           Lachat v.
     Hinchliffe, 769 A.2d 481, 488 (Pa. Super. 2001). However, a
     mere showing of noncompliance with a court order, or even
     misconduct, is never sufficient alone to prove civil conte
     Id. Moreover, we recognize that:

           To sustain a finding of civil contempt, the
           complainant must prove certain distinct elements:
           (1) that the contemnor had notice of the specific
           order or decree which he is alleged to have
           disobeyed; (2) that the act constituting the
           contemnor's violation was volitional; and (3) that the
           contemnor acted with wrongful intent.

     Stahl v. Redcay, 897 A.2d 478, 489 (Pa. Super. 2006).

Habjan v. Habjan, 73 A.3d 630, 637 (Pa. Super. 2013).



required to make to Wife pursuant to the divorce decree and subsequent




is apparent that Husband recognizes that the various orders, issued since

the time the divorce decree was entered, require him to pay those sums set

forth in the decree. However, he contends that he did not know how and to

whom the amounts were to be paid. His claim that the DRO continued to

                                   -7-
J-A24020-14


                                               -decree rate is misleading at best,

particularly, his claim that he overpaid his support by $40,000, in light of the

fact that even after the DRO reduced the amount due monthly, Husband

continued to pay the pre-decree rate.              The various orders issued by the

court clearly stated the amount to be paid to the DRO on account of the

alimony and arrears, the amount to be paid to Wife via her counsel relating

to    equitable   distribution    and   the      amount     to    be   paid    to   Wife   as

reimburseme

contrary    appear     to   be   simply    an     attempt    to    confuse     this   Court.

Interestingly, he does not contest the amount he owes.                        Husband is a

sophisticated businessman. As Wife points out, Husband received copies of

all orders and had an attorney representing him throughout the proceedings,

even those proceedings that he chose not to attend.2                    Husband has not

convinced this Court that his first argument has any merit.

        Next, Husband asserts that a hearing is necessary before the trial

court can find him in contempt, citing Chrysczanavicz v. Chrysczanavicz,

796 A.2d 366 (Pa. Super. 2002).            Husband notes his prior appeal to this



upon a conclusion that Wife had not offered evidence or testimony to
____________________________________________


2
     Specifically, at the November 7, 2013 hearing, the court inquired of
H

9 (R.R. at 88a).



                                           -8-
J-A24020-14


support her allegations of contempt.    See Trachtman v. Trachtman, 63

A.3d 825 (Pa. Super. 2012) (unpublished memorandum). The trial court in

the prior case acknowledged that whether the violation rose to the level of

contempt was a close call.      Interestingly, the subject of the contempt

petition in the earlier appeal related to the same types of payments due Wife

from Husband in this appeal.

      In the present context, Husband appears to imply that no hearing was

held, but then concedes that one was held on November 7, 2013, which he

did not attend. Husband explains that at the hearing, his counsel suggested

that Husband could testify by telephone. However, the trial court refused,

citing Pa.R.C.P. 1930.3 and the Chester County Local Rule 1930.3(a),

particularly noting that the local rule requires written requests in advance of

the hearing. See N.T., 11/7/13, at 106-108. In so ruling, the court also

                                             Mr. Trachtman from appearing

                                        Id. at 108. It appears that Husband

may be attempting to have this Court remand for another hearing.

However, his discussion regarding this issue does not make clear what relief

he is requesting in light of the fact that a hearing was held, at which time

Wife submitted evidence sufficient to prove contempt.      Thus, we conclude



                                                                      Husband

claims that the court changed the terms of the Divorce Decree, which stated


                                     -9-
J-A24020-14




prospectively on account of the federal tax liability within thirty days of his

receipt of documentati

the Divorce Decree).3        The change about which Husband appears to now




                                                        Id.   This argument is

confusing at best.

        In its opinion, the trial court explained:

        Pursuant to the Divorce Decree, [Husband] was solely
        responsible to pay the federal tax liability related to Floor
        Management Group, Inc., and directed to reimburse Wife for any
        payments within thirty days of his receipt of documentation of
        such payments. Specifically, the August 10, 2012 Order directed
        [Husband] to pay [Wife] $3,289.05 as reimbursement for federal
        tax liability paid by [Wife]. [Husband] made a single payment of
____________________________________________


3
    The Divorce Decree states in pertinent part that:

        Husband shall be solely responsible to pay the federal tax


        of $5,205 toward this liability since July 15, 2006, Husband shall
        reimburse Wife for such payments, within thirty days of

        addition, Husband shall reimburse Wife for any payments she
        makes prospectively on account of the federal tax liability
        (currently $216.15 per month), within thirty days of his receipt
        of documentation of such payments. Wife shall keep Husband
        reasonably informed of any communications she receives from
        the I.R.S. relating to the federal tax liability.

Divorce Decree at 2 (unnumbered).



                                          - 10 -
J-A24020-14


      $1,000.00 in May 2013.           Therefore, the undersigned found
      [Husband] in Contempt of the Divorce Decree and the August
      31, 2012 Order as he failed to pay $2,289.05 as reimbursement
      for federal tax liability to [Wife]. The November 18, 2013 Order,
      again, directed [Husband] to pay directly to [Wife] the sum of
      $2,289.05, representing the balance of the reimbursement owed
      to [Wife] for the payments she made on account of the federal
      tax liability.

T.C.O. at 2-3.

      From our review, it becomes apparent that no change was made to the

terms of the Divorce Decree. Rather, in an attempt to enforce the Decree,

the court specified what Husband must pay to Wife, who has been and is

making paymen

pursuant to the Divorce Decree and continue to be his obligation until paid in



argument has no merit.

                           ssue, he asserts that the trial court erred by not

crediting overpayments of support to the DRO to his equitable distribution



                                                       ed:

            Pursuant to the Divorce Decree, [Husband] was directed to
      pay [Wife] equitable distribution in the amount of $245,007 over
      a period of ten years (120 months) with interest calculated at
      3% on the remaining balance. Specifically, [Husband] was to
      pay [Wife] $2,365.81 per month beginning February 1, 2012.
      This long term installment arrangement was put in place for

      make a single lump sum payment to [Wife]. [Husband] has paid
      a mere $5,816.00 toward equitable distribution of the
      $52,047.82 he owed to [Wife] as of the time of the November
      18, 2013 Order. [$2,365.81 x 22 months (February 1, 2012

                                    - 11 -
J-A24020-14


     through November 30, 2013)]. Therefore, [Husband] has an
     outstanding balance of $46,231.82 in equitable distribution
     payments he owes to [Wife], and thus is in contempt of the
     Divorce Decree.

           As further explanation, [Husband] never made any direct

     ordered, but rather only made alimony and support payments
     through Pa.SCDU in the average amount of $7,705 per month.
     In an attempt to encourage [Husband] to pay equitable
     distribution, the undersigned ordered on June 3, 2013 that
     [Husband] pay equitable distribution through the Domestic
     Relations Office, i.e. to Pa.SCDU. [Husband] continued to pay
     the exact same amount of $7,705 to Pa.SCDU as he had
     previously paid, an amount which is slightly more than his
     required monthly support and alimony. Therefore, during the
     months the June 3, 2013 Interim Order was in effect, the court

     amount of $5,816, the amount he paid in excess of the alimony
     and the support arrears obligation. The fact that [Husband]
     voluntarily paid more to Pa.SCDU in the preceding months from
     February 1, 2012 through May 2013 is laudable, and has
     properly resulted in the payment of his alimony obligation and
     the reduction of his substantial support arrears obligation.
     However, the court has no duty to exercise its discretion to give

     (outside of the months of June 3, 2013 through November 30,
     2013 when he was specifically directed to pay equitable
     distribution to Pa.SCDU) to make a payment to Pa.SCDU above
     his monthly obligation, and thus pay down his sizable support

     separate from his obligation to make equitable distribution
     payments.


     that h
     but also misleading. [Husband] may have paid more than his
     monthly support and alimony obligation to Pa.SCDU, but his
     overpayment in this regard did not even come close to his total
     equitable distribution and tax liability obligations.

T.C.O. at 3-

supported by the evidence of record, we conclude that the court did not

                                  - 12 -
J-A24020-14


abuse it discretion in the conclusions it reached regarding this issue.

Husband was given credit for payments he made, even though the credit

provided to him was not necessarily applied in the manner he wished. Thus,

his fourth issue is without merit.



fe



fees to enforce an equitable distribution order.4        Specifically, Husband

discusses the requirement that he pay attorney and accounting fees related

to the taxes due to the I.R.S. from Floor Management Group, Inc., which the



discussion with the court at the November 7, 2013 hearing that reveals an

agreement had been reached between Wife and the I.R.S., which covers the

amounts Wife is required to pay to the I.R.S. That amount includes what
____________________________________________


4
    Section 3502(e) provides in pertinent part that:

        (e) Powers of the court. If, at any time, a party has failed to
        comply with an order of equitable distribution, as provided for in
        this chapter or with the terms of an agreement as entered into
        between the parties, after hearing, the court may, in addition to
        any other remedy available under this part, in order to effect
        compliance with its order:

        . . .

        (7) award counsel fees and costs;

23 Pa.C.S. § 3502(e)(7).



                                          - 13 -
J-A24020-14


Wife owes for taxes she had herself incurred and taxes that were owed on

behalf of Floor Management Group, Inc.           See N.T. at 44-50.     Husband

suggests that Wife did not follow the directives in the Divorce Decree

relating to the tax liability and, therefore, he should be relieved from the

                                                                              .S.

In other words, Husband claims that because Wife did not notify him about

sums paid to the I.R.S., his obligation to indemnify her never arose and that,

consequently, he should not be required to contribute to the payment for

attorney and accounting fees in that regard.

        Relying on the facts adduced at the hearing, the trial court explained

that:

        [Wife] has incurred certain reasonable and necessary attorney
        and accounting fees for retaining Eugene Steger & Associates,
        P.C., tax counsel, to assist with the payment of federal tax
        liability owed by Floor Management Group, Inc. Because of

        that [Husband] is obligated to pay a proportionate share of these
        fees, as he is solely responsible to pay the federal tax liability
        related to Floor Management Group, Inc.

T.C.O. at 3.

        Our review is guided by the following:

        Our standard of review of the award of counsel fees pursuant to
        the Domestic Relations Code is for an abuse of discretion. See
        Bowser v. Blom, 569 Pa. 609, 807 A.2d 830, 834 (Pa. 2002).

        if in reaching a conclusion[,] the law is overridden or misapplied,
        or the judgment exercised is manifestly unreasonable, or the
        result of partiality, prejudice, bias or ill-will, as shown by the
                                Id.
        grant of counsel fees is limited ... and we will reverse only upon

                                      - 14 -
J-A24020-14


                               Isralsky v. Isralsky, 824 A.2d 1178,
     1192 (Pa. Super. 2003) (citation omitted).

Habjan, 73 A.3d at 642 (quoting Kraisinger v. Kraisinger, 34 A.3d 168,

175 (Pa. Super. 2011)).

     Our review of the record, including the testimony and discussion that

took place before the court at the hearing, reveals that Husband was aware

of the negotiations occurring between Wife and the I.R.S. and that he knew

what his responsibility was in connection with the tax liability.    To now

complain that he should not be required to contribute to these fees that Wife

expended to negotiate a settlement with the I.R.S. is unreasonable since the

settlement was to his benefit. Moreover, the trial court included a separate




     attempt to enforce the provisions of the Divorce Decree. She
     has had to file petitions and attend numerous hearings in order
     to enforce her rights established by the decree. The evidence of
     record sup
     awarded by the court. Frankly, the evidence of record supports
     a higher amount than awarded.

T.C.O. at 6.    The court did not abuse its discretion in so ruling and

                                            thout merit.



Decree that he obtain life insurance to secure the payment to Wife of the




                                   - 15 -
J-A24020-14


amount he owes her in equitable distribution.5 Husband contends that due

to his medical history and his insufficient assets, he is unable to secure life



entered against him is an abuse of discretion. The trial court discussed this

issue, stating:

              The Divorce Decree requires [Husband] to secure life
        insurance with [Wife] as the beneficiary, and requires [Husband]
        to provide [Wife] with written documentation of the policy
        annually.    [Husband] failed to obtain said life insurance.
                                                                        t
        [Husband] was unable to obtain life insurance due to his health
        yet, even though given numerous opportunities, has failed to
        provide the court with any documentation of his allegedly failed
        attempts to obtain life insurance. In lieu of the life insurance,
        counsel for the parties agreed to attempt to arrange for a bond

        stated that [Husband] was unable to secure a bond, but

        attempt to secure a bond.

               The purpose of the life insurance coverage was to provide
        [Husband] the opportunity to make monthly equitable
        distribution payments to [Wife], rather than make one lump sum
        payment, but at the same time to protect [Wife] by ensuring she
        ultimately receives full payment.      The November 18, 2013
____________________________________________


5
    The Divorce Decree states:

        Husband shall be required to secure life insurance with Wife as
        the beneficiary in an amount equal to the equitable distribution
        balance he owes Wife. The amount of life insurance in force may
        be reduced annually to reflect a lower balance due. Husband
        shall provide written documentation of insurance to Wife
        annually in the form of a declaration from the life insurance
        company.

Divorce Decree at 2 (unnumbered).



                                          - 16 -
J-A24020-14


      contempt order, from which [Husband] appeals, now affords
      [Husband] the following options: (1) to obtain life insurance in
      the full amount; (2) if he cannot obtain coverage in the full
      amount, obtain coverage in such amount as is available to him;
      (3) assign any existing life insurance coverage designating
      [Wife] as beneficiary in the full amount, or in such amount as is
      available[;] and [] (4) if he is unable to obtain full insurance
      coverage, to permit a judgment to be entered against [Husband]
      in favor of [Wife]. If other options exist to protect [Wife] over
      the course of the next decade, neither the court, nor counsel,
      have been able to identify them.

T.C.O. at 5-6.

      Husband appears to be arguing that the order from which he now

appeals changed a prior order, namely, the Divorce Decree, and that such

an action was taken by the trial court without jurisdiction in that the Divorce

Decree had been entered on January 19, 2012, almost two years earlier.

Husband contends that a tribunal loses jurisdiction to change an order once

it becomes final, i.e., thirty days after its entry, citing Maurice A. Nernberg

& Associates v. Coyne, 920 A.2d 967, 970 n.7 (Pa. Cmwlth. 2007) (stating

that a trial court must modify or rescind any previous order within thirty

days after its entry).

      Reliance on Nernberg

contention that the court abused its discretion by allowing a judgment to be

entered against him and in favor of Wife. In Nernberg, the petition before



order; rather, this Court concluded that the petition sought a new order.

                                                                    n attempt


                                    - 17 -
J-A24020-14


to enforce the Divorce Decree. She was not seeking a modification of the



was employing a method to enforce the Decree.               See 23 Pa.C.S. §

3502(e)(1) (stating if a party fails to comply with an equitable distribution

order,   the   court   to   effectuate   compliance   may   enter   judgment).



secure life insurance and/or a bond, a judgment could be entered against




     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/30/2014




                                     - 18 -